Title: To George Washington from James Lovell, 24 March 1778
From: Lovell, James
To: Washington, George



Sir
[York, Pa.] March 24th 1778.

You will form a Judgement upon the following Extract of a Letter from the Honble Thos Cushing by weighing it with the various Intelligence which you receive from other Quarters. It has been long on the Road from the Difficulty of passing Hudson’s River where the Express left his Horse on the 11th of this month.
Extract




Sir
Boston Feb: 28th 1778

Mr Hancock having just informed me that he shall send off an Express tomorrow morning for Congress, I embrace the opportunity to convey to you a peice of Intelligence I have just received from Mr Wm Davis, a Member of our House, who left Dartmouth last Thursday. He says he was credibly informed there that some persons (having by some means or other got the Countersign) went from Tiverton to Newport to gain Intelligence of the Enemy’s Designs, they returned from thence on Monday Evening the 23d Instant. They inform that all the Women & Children belonging to the British Troops were gone to New York and the Invalids, gone to England. That the Troops were making preparation for Embarking, and the Officers had been heard to say that General Howe had given orders for them to be in Readiness to sail for Philadelphia

by the 20th of March. It is conjectured Genl Howe has sent for these Troops, to be in force to make some Capital Movement with regard to General Washington.
A prize of considerable Value taken by a continental Vessel of War is arrived at Dartmouth some of the Prisoners are arrived in Town. We hear Lord Howe has wrote Govr Cook that he will send all the marine Prisoners he has on hand to Providence, in Case we will return as many in Lieu of them when we have them in our Possession.”



I beg to be allowed by your Excellency to add a few words about a private concern of one John Gray who has this morning surprized me by appearing in the Land of the Living, as I had thought it imposible he could have survived the hardships I left him exposed to on the 10th of Octr 1776 at Halifax. He is a very honest Fellow who has never received any Pay for the Period of his Imprisonment from the 25th of Septr 1775 to the 15 of July 1777. He bore all the Hardships of his Imprisonment with Resolution, and fulfilled his Promise of enlisting the day after his Liberation. He tells me he has once appeared before you. If he should be again under the Necessity of doing it upon the Subject of his Wages, I hope you will consider him as a brave faithful Soldier upon the proof of my knowing his Behavior some months in prison and hearing Col. Allens Testimony of his former Conduct. Perhaps the Colonel will shortly be at Liberty to patronize the Lads who long suffered with him. In the mean time I shall write to the Major of the Regiment in which Gray is serving at Lancaster, that your Excellency may not be interrupted by this Subject further unless it shall be found unavoidable.
By a Letter from Martinique of the 26th of Janry it appears that the General there gives the fullest encouragement to the American Cruisers, that the Duty of 1 pr Ct on prize Goods was regularly received at the Custom House, and that the Governor of Antigua is outrageous with the french General and impotently threatens him with “the Resentment which may arise in the Breast of his Britannic Majesty” when the Affair shall be represented to him. I am with much Regard Your Excellency’s obliged humble Servant

James Lovell

